Citation Nr: 0513769	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-38 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private dental expenses for treatment rendered in September 
2002.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from November 1945 to 
February 1947.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 2004 decision by 
the Department of Veterans Affairs (VA) Medical Center in 
Sioux Falls, South Dakota, which is the agency of original 
jurisdiction (AOJ) in this matter.  The case was remanded by 
the Board for additional development in December 2004.


REMAND

Unfortunately and as noted by the veteran's representative in 
his May 2005 presentation to the Board, the development 
requested by the Board was not completed in its entirety.  In 
addition, evidence in the form of a December 2004 opinion 
from the Chief of the Dental Service at the AOJ, and an April 
2005 opinion by H.C.P. Jr., D.D.S., has not been addressed by 
the AOJ in a Supplemental Statement of the Case (SSOC), and 
the veteran's representative has indicated that the 
additional evidence received since the December 2004 remand 
should be addressed in an SSOC so as to comply with 
38 C.F.R. § 19.31(c) (2004).  

Given the circumstances of this case and the contentions of 
the veteran's representative, the Board concludes that, while 
the additional delay in the adjudication of the veteran's 
case is regrettable, this case must again be remanded to the 
AOJ for the following development.  VA will notify the 
veteran if further action is required on his part. 

1.  After undertaking any additional evidentiary 
development deemed necessary, the AOJ should 
readjudicate the veteran's claim of entitlement to 
payment or reimbursement for the medical expenses 
in question, with specific consideration given to 
the provisions of 38 U.S.C.A. §§ 1725 and 1728 and 
their implementing regulations.  This 
readjudication should include specific findings by 
the AOJ as whether or not the veteran is an active 
Department health care participant as defined by 
the pertinent criteria, and as to whether or not 
any of the treatment he received in September 2002 
from H.C.P. Jr., D.D.S., constituted emergency 
treatment as that term is defined by the 
applicable legal criteria.

2.  This readjudication, to the extent the claim 
remains denied, should be accomplished through an 
SSOC that contains notice of all relevant actions 
taken on the claim for benefits, to include a 
summary of the evidence, including the December 
2004 opinion from the Chief of the Dental Service 
at the AOJ and the April 2005 opinion by H.C.P. 
Jr., D.D.S., and the applicable law and 
regulations considered pertinent to the issue on 
appeal.  To the extent that any expenses are not 
reimbursed, the exact dollar amount should be 
specified.

Thereafter, the MAS file and VA claims file should be 
returned to the Board for further appellate consideration, if 
indicated.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


